 36DECISIONSOF NATIONAL LABOR RELATIONS BOARDS.M.S.AutomotiveProducts,Inc.andJoaquinLugo,ArthurMcGee,William E. Killian,Mi-chael-DiBennedetto,Lonnie E.Thomas, andDanielHernandezandWarehouse EmployeesUnion,Local 169, a/w International Brother-hood of Teamsters,Chauffeurs,Warehousemen& Helpers of AmericaandLocal 252,ServiceEmployees International Union,AFL-CIOService Employees International Union,Local 252andJoaquin Lugo,ArthurMcGee,William E.Kilian,MichaelDiBennedetto,LonnieE.Thomas, and Daniel HernandezUnited Electrical,Radio and Machine Workers ofAmericaandWarehouseEmployeesUnion,Local 169, a/w International Brotherhood ofTeamsters, Chauffeurs,Warehousemen & Help-ers of America.Cases 4-CA-10919,'4-CA-11070, 4-CA-11138, 4-CA- 11122, 4-CB-3977,and 4-CB-403528 October 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND STEPHENSOn 15 October 1980 Administrative Law JudgeNorman Zankelissuedthe attached decision. TheRespondent Employer, S.M.S. Automotive Prod-ucts, Inc.,Respondent Union, Service EmployeesInternationalUnion, Local 252 (SEIU), and' Re-spondent Union, United Electrical, Radio and Ma-chineWorkers of America (UE) filed exceptionsand supporting briefs. The General Counsel filedan answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,' findings, 2'The Employer-hasrequested oral argumentThat requestis denied asthe record,the exceptions,and the briefs adequately present the issuesand the positions of the parties.2 In adoptmg the judge's finding that the Employer violated Sec8(a)(1) by unlawfully sponsoring and conducting a poll of its employees,we find it unnecessary to pass on his findings that the poll was conductedin a coercive atmosphere. Instead we rely on his finding that the Em-ployer had no legitimate reason for taking the poll in light of the Team-sters' petition.Because the poll was unlawful,itwas invalid as a means ofestablishingmajority status. Consequently,the results of the poll couldnot be relied on by the Employer to grant recognition to any of the threeunions participating in it. This is so whether or not a coercive atmos-phere existed at the time the poll was conducted because of the outstand-ing unremedied unfair labor practices committedby the Employer andSEIU in connection with the former's earlier recognition of the latter,and without regard to the application ofMidwest Piping Supply Co ,63NLRB 1060 (1945), to the situation. Accordingly, we agree with thejudge that the Employer violated Sec 8(a)(1) and (2) and the UE violat-ed Sec.8(b)(1)(A)by their dealings with one another following the pollMember Stephens agrees that,in light of the pending representation pe-tition before the Board,itwas unlawful for the Employer to take it uponitself to arrange for a poll of employee sentiment and then grant recogm-and conclusions and to adopt the recommendedOrders.The judge, as an alternative basis for finding thatthe Employer violated Section $(a)(2) and (1) andtheUE violated Section 8(b)(1)(A) when theformer recognized the latter as its employees' rep-resentative, concluded that the Employer was notfree to recognize the UE, both because of thependency of a valid petition from a rival union andbecause of a continuing claim from an incumbentunion.Although the Board, since the issuance ofthe judge's decision, has reconsidered and rede-fined itsMidwest Pipingdoctrine,3 the modificationsdo not affect the judge's determination herein.With respect to the Employer's recognition of theUE while the Teamsters' petition was pending, theBoard held inBrucknerthat "once notified of, avalid petition, an employer must refrain from rec-ognizing any of the rival unions."4 Concerning theEmployer's recognition of the UE in the face ofthe incumbent SEIU's continuing claim, the Boardhas recently held that recognition of a rival unionin the face of such a claim is unlawful, even wherethe employer has a sufficient objective basis forwithdrawing recognition.5 Accordingly, we adoptthe judge's alternative violation findings with re-spect to the Employer's recognition of the UE asits employees' bargaining representative.ORDERThe National Labor Relations Board adopts therecommended Orders of the administrative lawjudge and orders that Respondent S.M.S. Automo-tive Products, Inc., Philadelphia, Pennsylvania, itsofficers,agents, successors, and assigns, and Re-spondents Service Employees International Union,Local 252, and United Electrical, Radio and Ma-chineWorkers of America, their officers, agents,and representatives, shall take the action set forthin the Orders.tion based on the results of that poll He would not, however, necessarilybar a noncoercive poll undertaken underStruksnessafeguards while a pe-tition filed by a nomncumbent union is pending' before the Board if thepoll is aimed solely at determining whether substantial objective indica-tions of the incumbent's loss of majority support are truly indicative of achange in employee sentiment that would warrant withdrawing recogni-tion from the incumbent. He notes that inRCA del Cartbe,Inc., 262NLRB 963, 965 fn. 13 (1982), the Board acknowledged that the holdingof that case would not "preclude an employer from withdrawing recogni-tion in good faith based on other objective considerations[ie , consider-ations other than a pending representation petition filed by a rivalunion] "8 SeeBruckner Nursing Home,262 NLRB 955 (1982),RCA del Caribe,Inc,262 NLRB 963 (1982) Chairman Dotson notes thatRCA del Cartbehas no application and takes no position on that case4 262 NLRB at 9575 Signal Transformer Co,265 NLRB 272 (1982)282 NLRB No. 6 S.M.S. AUTOMOTIVE PRODUCTS37Leonard Bernstein, Esq., and David'Fdye, Esq.,- tor theGeneral Counsel.Steven R.Williams,Esq.,andMelvin J. Buckman, Esq.(Mesirov,Gelman,Jaffee,Cramer & Jameison),ofPhiladelphia, Pennsylvania, for the Employer.Robert C: Cohen, Esq. (Markowitz & Richman),of Phila-delphia,Pennsylvania, for Service Employees Local252Leonard Polletta,Esq.,of New York, New York, forElectricalWorkers.Richard B. Sigmond, Esq.,of Philadelphia, Pennsylvania,for Teamsters Local 169.DECISIONSTATEMENT OF THE CASENORMAN ZANKEL, Administrative Law Judge. Thesecaseswere tried before me September 15-18, 1980, atPhiladelphia, Pennsylvania.The first charges,(Cases 4-CA-10919 and 4-CB-3977)were filed March,, 11, 1980. The charge in Case 4-CA-11070 was filed May 14, 1980; in Case 4-CA-11122 onJune 3, 1980; in Cases'4-CA-11138 and 4-CB-4035 onJune 9, 1980.A-consolidated complaint in Cases 4-CA-10919 and 4-CB-3977 was issued March 25, 1980, by the Acting Re-gionalDirector for Region 4. Another consolidated com-plaint was issued July 15, 1980, in Cases 4-CA-11070, 4-CA-11122, and 4-CA-11138, and in Case 4-CB-4035 bytheRegionalDirector for Region 4. Thereafter, theissuesframed by both consolidated complaints were con-solidated for trial before me.In their totality, the complaintsallegethat the Em-ployer violated Section 8(a)(1), (2), and (3) of the Na-tional Labor Relations Act by recognizing, Service Em-ployees International Union, Local 252 (SEIU) as thecollective-bargaining 'representative, of, , an appropriateunit of production and maintenance employees on De-cember 7, 1979; entering into a collective-bargainingagreement with SEIU December 19, 1979, and thereafterimplementing the terms of a collective-bargaining agree-ment containing union-security and checkoff provisions,all at a timewhen SEIU did not represent a majority ofunitemployees; and by having unlawfully polled the unitemployees on June 6, 1980, about their union preferenceand thereafter recognized and bargained with UE, all ata time when UE did not represent, an uncoerced majorityof unit employees.SEIU, in Case 4-CB-3977, is alleged to have violatedSection 8(b)(1)(A) and (2) of the Act by entering into thecollective-bargainingagreementon December 6, 1979,and by having negotiated and thereafter implemented theterms of that agreement, including the union-security andcheckoff provisions.United Electrical,Radio and Machines Workers ofAmerica (UE) in Case' 4-CB-4035, allegedly violatedSection 8(b)(1)(A) of the Act when it accepted the Em-ployer'srecognitionas the collective-bargaining repre-sentative of the unit employees on June 9, 1980, andthereafterengaged incollective bargaining with the Em-ployer, all ata timewhen UE did not represent an un-coerced majority of unit employees..-"All_'I espdndeiits' filed timely answers to the com-plaints.The answers admitted certain matters but deniedthe substantive allegations and denies that any of themcommittedanyunfair labor practices.All parties appeared at the trial. Each was representedby counsel and was afforded full opportunity to beheard, to introduce and to meet material evidence, to ex-amine and cross-examine witnesses, to present oral argu-ment, and to file briefs. I, have carefully considered thecontents of the briefs filed by each of the parties.On consideration of the entire record and the briefs,and my observation of the witnesses and their demeanor,Imake the followingFINDINGS OF FACT1.JURISDICTIONNo issue is raised concerning jurisdiction or labor or-ganization status. Based on the allegations of the com-plaints and the admissions by the Respondents, I findthat the Employer is engaged' in commerce within themeaningof Section 2(2), (6), and (7), and that SEIU, UE,and Teamsters are labor organizations within the mean-ing of Section 2(5) of the Act.IL THE ALLEGED UNFAIR LABOR PRACTICESA. The OperativeFactsThe following' recitation of factsis a compositeof rele-vant factual stipulations, unrefuted oral testimony, sup-porting documents, and other undisputed evidence. Forthe sake of brevity, not every bit of evidence is dis-cussed.Nonetheless, I have considered all of it togetherwith all arguments of counsel. Omitted matter is consid-ered irrelevant or superfluous.The standard applied to determine what portions ofevidence contained in the instant record are relevant isderived from available legal precedent established by theBoard. I am aware that certain circuit courts of appealhave rendered declarations different from the Board onthe focal issues represented. Though I respect the courts'opinions and authority, it is my obligation to applyBoard precedentunlessoverruled by the Supreme Court.Schulte's IGA Foodliner, 241NLRB 855 (1979);Iowa BeefPackers,' 144NLRB 615 (1963).The instant cases evolve from the efforts of SEIU tomaintainitscollective-bargaining relationshipwith theEmployer and the simultaneous efforts of the unit em-ployees to divest SEIU of its representativestatus.For over 20 years before December 1979 SEIU wasthe exclusive collective-bargaining representative of theproduction and maintenance employees. That status wasaccorded to SEIU by voluntaryrecognition.St;]U andthe Employer signed and implemented successive collec-tive-bargainingagreements.The most recent agreementbetween those parties was due to expire on January 10,1980.About September 19, 1979, negotiations for a new con-tract began _ between SEIU and the Employer. The SEIUbargainingcommittee consisted of its president, AnthonyTeti,Secretary-Treasurer RockyMastricola, and shop 38DECISIONSOF NATIONAL LABOR RELATIONS BOARDstewards Michael DiBenedetto and Paul Pologruto. Also,some other shop stewards were on the SEIU negotiatingteam. The Employer was represented during negotiationsby Blaise Mazzoni, vice president for finance, amongothers.Concurrently,District 65 of the United AutomobileWorkers Union (UAW) undertook an organizationalcampaign among the unit employees. On October 23,1979, the UAW filed a representation petition (Case 4-RC-13910). On November 9, 1979, Warehouse Employ-ees Union Local 169 a/w International Brotherhood ofTeamsters,Chauffeurs,Warehousemen & Helpers ofAmerica (Teamsters) filed a representation petition (Case4-RC-13947). UAW and Teamsters were informed bytheBoard'sRegionalOffice that the petitions werebarred by the existing SEIU-employer contract.' TheUAW and Teamsters petitions were withdrawn Novem-ber 15 and 16, respectively. By letter dated November21, the Regional Director advised the Employer, UAW,and SEIU that the withdrawal of the petitions had beenapproved. Teti2 acknowledged receipt of the RegionalDirector's letter.Immediately on receipt of the Regional Office advicethat a contract bar existed regarding the UAW petition,itsattorney, Ira J. Katz, advised DiBenedetto of thatfact.Further,Katz told DiBenedetto precedent existedby which the employees might yet deter SEIU from con-tinued representation. Thus, Katz told DiBenedetto thatthe Board's holding inHart Motor Express,164 NLRB382 (1967), might provide a basis for an unfair laborpractice finding against SEIU and the Employer. Thus,Katz, in a telephone conversation, dictated the followingtext of a petition to DiBenedetto:"We the undersignedemployees of S.M.S. give notice that we do not want to berepresented for purposes of collective bargaining by the Serv-iceEmployees International Union Local 252 AFL-CIO."DiBenedetto printed these words at the top of an oth-erwise blank sheet of legal-size paper. He inserted thedate November 15, "1979, at the top.On November 15, DiBenedetto and_Pologruto held in-formal morning discussions among employees regardingthe contract bar to the UAW petition. They convened ameeting of the unit employees at the Employer's parkinglot during lunch hour that day. DiBenedetto addressedthe employees. In English, DiBenedetto told the employ-ees of the contract bar problem. He said that it had beensuggested a petition be presented to the Employer andSEIU 'signifying the employees no longer desired SEIUrepresentation. For this purpose, he solicited the employ-ees' signatures on the petition that bore the above-quotedlegend.An unknown quantity of unit employees were not lit-erate in the English language. DiBenedetto and Polo-gruto testified, without contradiction, that one employeeexplained in Spanish, what DiBenedetto said in the park-ing lot. They also testified, without contradiction, that adifferent employee provided a similar translation in Ital-ian.Thereafter, employees signed and dated DiBenedet-to'spetitionwhile in the parking lot. Later that day,during afternoon break, other employees signed anddated the petition. 3 Ostensibly, the signatures of a totalof 110 employees appear on the petition. At that time,the unit consisted of approximately 150 employees.Later, on November 15, DiBenedetto and Pologrutomet with admitted supervisor, David Mazzoni. They toldMazzoni they were there to present the employee peti-tion signed earlier that day to the Employer.David Mazzoni glanced at the petition. He then dis-claimed authority to accept it. Instead, he left the room.He returned with Blaise Mazzoni. The petition was pre-sented toBlaisewho said he had been instructed by SMSattorneys not to accept anything. Pologruto's uncontra-dicted testimony4 reflects Blaise also said that anythinglike this would have to be processed through the Board.Blaise said that as far as the Employer was concerned,there already wasa union(SEIU) at theplant.Blaiseturned the petition around and shoved it back to the em-ployees without reading it. Just before leaving the office,Pologruto cautioned Blaise to remember that delivery ofthe petition had been attempted.By letter dated November 15, 1979, UAW AttorneyKatz wrote the Employer, its attorney, SEIU, and its at-torney "that a majority of employees (100) of SMSAutomotive Products, Inc., do not desire to be represent-ed by SEIU." A copy of the November 15 employee pe-titionwas enclosed. Further, Katz' letter advised that"the signing of a new contract" between the Employerand SEIU "will be considered an unfair labor practice."Return postal receipts indicate that the Employer re-ceivedKatz' letterNovember 20 and its attorney re-ceived the letter November 19. Postal receipts reflect aNovember 19 receipt date by SEIU and its attorney.On November 16, 1980, Katz went to the office ofStevenWilliams, attorney for SMS. Katz told Williamsat the receptionist desk that he had proof that the SEIUno longer represented the majority of employees at SMS.Katz handed Williams an envelope which contained acopy of the petition and the November 15 cover letter.Williams refused to accept the envelope. Katz left it onthe desk of the receptionist. Katz told Williams that Wil-liamsnow had the material and left. Then, Katz went tothe office of Richard Markowitz, attorney for the SEIU.Markowitz was not in. Katz gave Robert Cohen, anotherattorney for SEIU, an envelope that contained a copy ofthe petition and the cover letter. Katz told Cohen he hadproof that the SEIU no longer represented the majorityof employees at SMS. Cohen opened the envelope andlooked at the petition and the cover letter. Katz then'This was in accord withDeluxe Metal Furniture Co,121NLRB 995(1958) See alsoLeonard Wholesale Meats,136 NLRB 1000 (1962).2Teti did not personally appear as a witness before me.Instead, rele-vant testimony provided by Teti in ancillary 10(1) injunction proceedingsbased on the complaint in Cases 4-CA-10910 and 4-CB-3977 was re-ceived in evidence by me by a stipulation between the General Counseland counsel for SEW that if Teti had appeared at the instant trial hewould have testified as he did in the 10(j) proceedingsSThe authenticity of the signatures appearing on the petition is unchal-lenged by probative evidence, though arguments of counsel suggested in-validity.4Pologruto testified, "Well, we gave the petition to Blaise Mazzoniand I gave it to him and I said,this is a petition we got signed at lunchtime, I said over a hundred guys signed this petition The petition is toinform you that we no longer wish the S.E.I.U to be our collective bar-gaining agent " S.M.S. AUTOMOTIVE PRODUCTS39sent copies of the cover letter and the petition bycerti-fiedmail, return receipt requested,`to ' SMS,Williams,Markowitz, and the SEIU. Teti admitted he received acopy of the petition from Katz around November 19,1979.On November 21, 1979, SEIU and the Employer werescheduled to meet together. Employer RepresentativesSamuel andBlaiseMazzoni appeared. DiBenedetto, Po-logruto, and other committeemen were present. Also,Teti and Mastricola were there. Each of the employeecommitteemen wore UAW buttons. In the presence ofSamuel andBlaiseMazzoni, Pologruto said the` Novem-ber 15 petition had been offered to the Employer. Polo-gruto also repeated the petition was a statement by a ma-jority of employees that'they no longer wanted SEIU asrepresentative.No joint' session was conducted. Instead, Teti andMastricola met privately with the committeemen. (Polo-gruto had given the November 15 petition to Teti andMastricola before the Mazzonis arrived.) Teti said heknew the employees were attempting to get anotherunion to represent them. Teti admitted he read the peti-tion.Teti 'then said he believed the employee' petitionwas invalid because notall signatoriesaffixed a date onwhich they signed it. Teti was invited to walk throughthe plant to personally ascertain employee sentiment byspeaking to the employees. Apparently, Teti rejected theinvitation.Teti's testimony reflects that the SEIU com-mitteemen told him not to negotiate a contract. Accord-ing to DiBenedetto, the meeting ended when Teti said hewould negotiate with or without the committeemen.Teti's testimony is in substantial accord with the abovedescription. I note that words ascribed to him by DiBen-edetto and Pologruto are not confirmed in haec verba byhim.However, I find Teti's account in general agree-ment. Thus, he admitted telling the committeemen thathe was there to negotiate a contract and, if necessary,will (in Teti's words) "go it alone." I fmd the import ofTeti's testimony corroborative of DiBenedetto and Polo-gruto.Moreover, later events enhance their recollectionof the November 21 meeting. Thus, the record is devoidof evidence that the committeemen participated in anynegotiating sessions between November 21 and Decem-ber 7, 1979.5 On the latter date, SEIU and the Employersigned a new collective-bargaining agreement. Addition-ally, the evidence reflects the unit employees were firstinformed 'a contract had been negotiated on December11.On that date, Teti convened a meeting for unit em-ployees.6 Those employees who attended were told thata contract had been signed. All these circumstances sup-port the proposition that Teti carried through his allegedNovember 21 statement to the effect he would continuebargaining.The new SEIU-Employer agreement contains the cus-tomary provisions relating to the terms and conditions ofemployment of the unit employees. Included is a union-securityclausecontainingmaintenance-of-membership5 It is not known how many suchsessionsoccurred or who participat-ed.6 It is notclear whether this meeting had been intended for ratificationof the agreement. Very few employees attended. A quorum was absent.,and union-shop language. The contract also contains aehe6k66' provision. Sincesigning,all the terms of thatcontract have been implemented.7There is some evidence that DiBenedetto and Polo-gruto participated, with other SEIU stewards, in griev-ance handling under the new agreement. That evidencereflects, also, such participation was under protest. Polo-gruto credibly testified he had frequent arguments withMastricola regarding the representation status of SEIU atgrievance meetings.Mastricola did not testify. The evi-dence shows some of the stewards engaged in this activi-tywhile they simultaneously claimed they were repre-senting theemployeesand disavowed their associationwith SEIU. None of the stewards, however, actually re-signed their SEIU membership or stewardship. The factsdescribed in this paragraph are considered irrelevant tothe main issues. They reflect postsigning conduct. None-theless, these facts are included to demonstrate the con-sistency of prior indicia of disaffection with SEIU.As previously observed, the first consolidated com-plaint issued March 25, 1980.$ Apparently, the Teamstersengaged insomeorganizational activity among the unitemployees around this time. The nature and extent ofthat activity is not reflected. However, on April 30,1980,' the Teamsters filed a representation petition (Case4-RC-14184).' As previously noted, that petition waspending on the dates of the instant trial.9As a result of obvious growing unrest among the unitemployees, and the Regional Director's advice he couldnot proceed further on the Teamsters' petition,10 theEmployer's officials- decided to afford the employees anearly opportunity to express their desires regarding unionrepresentation. Thus, there is evidence that the Employ-er requested the Regional Director to make an exceptionto the Board's general rules governing scenarios depictedherein.For example, on May 17, 1980, the Employer'sattorney wrote Regional Director ' Hirsh. The letter out-lined the factual posture to that date. It noted the unrestamong the employees and the existing competing inter-ests of the labor organizations involved. The letter urged7There is some evidence that sometime in the spring of 1980, some ofthe employees revoked their checkoff authorization and/or stoppedpaying dues to SEIU. It is unclear what action, if any, was taken thereaf-ter to enforce the union-security and checkoff provision In any event, I,find that matter irrelevantfiA variety of unfair labor practice charges on which complaints hadnot been issued were filed between December 1979 and March 25, 1980,See par. 1,SEIU Exh.2 I consider each of these charges immaterial9 This procedure accords with longstanding Board precedent A repre-sentation petition will be held in abeyance when pending unfair laborpractice charges are based on conduct of a nature that has a tendency tointerferewith employee free choice in an election, were one to be con-ducted on the petition.Holt Bros.,146 NL11B 383, 384 (1964);ColumbiaPictures Corp.,81 NLRB 1313, 1314 (1949).ib The outstanding and yet unlitigatedissues inCases 4-CB-10919 and4-CB-3977 prevented the Board from conducting an election on theTeamsters' petition. The outstanding unfair labor practice allegations re-quired a resolution of the lawful character of the Employer's recognitionof, and contract with, SEIU Pending thatresolution, the SEIU-employerDecember 1979 contract constituted a'bar to the Teamsters' petition. Tomake a determination in the Teamsters'representation case that recogni-tion of SEIU was unlawful and in violation of Sec. 8(a)(2) would be con-trary to established Board policy that unfair labor practice allegations arenot properly litigable in representation proceedings. Town& Country,194NLRB 1135, 1136 (1972). 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Boardto permitthe employees to express their repre-sentational feelings.This evidence presumably was ad-duced to demonstrate the Employer's need for, and goodfaith in, resolvingthe issues.I rejected the Employer'sadditional efforts to adduce' subjective evidence of -itsmotivationregardingthe decision to resort to self-help,as irrelevant.The Employer undertook to have an election conduct-ed by an impartial third party. It was contemplated thecost of this service would be shared equally among allthe parties participating in the election. Though Team-sters,SEIU, and UE appeared on the ballot, the expenseactually was borne by the Employer and UE, in equalshares.I rejected efforts to adduce evidence assertedly tend-ing to prove a conspiracy between UE and the Employ-er in arrangingthe election. Though I recognize suchevidence may well demonstrate the coercive character ofthe June 6 election, I fmd the proffered evidence unnec-essary and, not critical. Such a conspiracy was not al-leged. In this context, I fmd it irrelevant. Moreover, theoffers of proof regarding such evidence show the partiesoffering it were engaged in a fishing expedition.More cogent evidence, consistent with thepleadings,of the election's coercive nature is the undisputed factthe allegedunfairlabor practices evolving from the com-plaint in Cases4-CA-10919 and 4-CB-3977 had not yetbeen resolved on the election date. SeeHolt Bros.andColumbia Pictures Corp.,supra;Henry Colder Co.,163NLRB 105, 109 fn. 11 (1967);U.S. Coal & Coke Co., 3NLRB 398, 399 (1937). It is apparent that the pendingcaseshad a tendency to inhibit a free election. The es-senceof those allegations portray the Employer havingrendered, and SEIU having accepted, unlawfulassist-ance. Such a backdrop clearly is not conducive to a freeelectionatmosphere. Further, the disposition of the pend-ing unfair labor practice complaint allegations mighthave resulted in their dismissal. That event would haveprecluded the very existence of a question concerningrepresentation. (E.g.,Big Three Industries,201 NLRB 197(1973).)In thislatter framework, it is clear the profferedevidence would be superfluous.Around the time the Teamsters filed its petition, UEapparentlyengagedorganizational efforts among the unitemployees. The details of that effort are obscure. How-ever, the possibleinterestsof UE in representation of theunit employeeswas knownat leaston the date theTeamsters' petition was filed. Thus, the Regional Direc-tor, by letter dated April 30, advised UE the petition hadbeen filed. The letter, in salient part, states "our [theBoard's]information indicates' your organization [UE]may have aninterestin the above proceedings [theTeamsters petition]."Some timebefore May 23, 1980, the Employer's attor-ney telephonically arranged to have Dr.WellsH.Keddie, associate professor of ' laborstudies,LivingstonCollege,RutgersUniversity, conduct a representationelection amongthe unit employees. By letter dated May23 to Keddie, the Employer's attorney ' confirmed theelection arrangements.Copies of that letter and its enclo-sures(discussed below) were sent to UE, Teamsters, andtheir representatives. The confirmation letter containeddrafts of a notice of election and sample ballot. t i Thesedocuments had been prepared at Keddie's request.Keddie ultimately approved the documents, includingthe foreign language notices, submitted to him. It wasthe Employer's attorney who arranged for final repro-duction.The election was scheduled for June 6, 1980. On May26, the Teamsters' attorney dispatched a telegram toKeddie protesting the conduct of the election. On June5,Teamsters attorney telegraphed Keddie that Teamstersdid not desire to appear on the ballot. Keddie testified hereceived the first telegram before the election. He couldnot recall whether he was aware of the second telegrambefore he proceeded with the balloting. A confirmationcopy of the telegram, in evidence, shows a receipt dateof June 6. In any event, Teamsters remained a choice onthe ballot.On the scheduled election day, Keddie appeared at theplant.A student assistant accompanied him. Keddie wasinterrogated extensively concerning the election proce-dures.He fully described preelection arrangements, theconduct of the balloting, and postelection details. It isunnecessary to recount each such element. My review ofKeddie's activities convinces me he made substantial andcareful efforts to assure the election would be conductedin accordance with Board standards. 112There were 144 employees eligible to vote. The tallyof ballots prepared by Keddie shows UE received 120votes;Teamsters received 10 votes; SEIU received 2votes; no union received 2 votes; and 3 ballots werevoid. Thus, a total of 137 ballots were cast.Keddie served the parties present, the Employer andUE, with a handwritten tally of ballots which containedhis certification that UE won the election on June 6.According to the testimony of Harry Authelet, UE or-ganizer, recognition was orally granted to UE by SMS.Almost immediately, UE and the Employer engaged incollective bargaining.Approximately 10 bargaining ses-sionswere held. Authelet testified the parties reachedtentative agreement on terms of a complete collective-bargaining contract. Among the agreements is a provi-sion whereby the employer recognizes UE as exclusivebargaining agent for the production and maintenance em-ployees, and union-security and checkoff, clauses. TheUE-employer agreement provides for wage increases.Authelet testified those wage increases, the grievanceprocedure, and some other unidentified tentative agree-ments have been implemented. At the time of the instanttrial, theUE-employer agreement had not been signed." The election notice was in English.Sometimelater, 'Spanish andItalian versions were submitted to Keddie. As indicated above, the ballotprovided choices among SEIU, UE, Teamsters, or no union.12 Though a challenged ballot procedure existed, there was no methodby which a party could interpose objections to conduct affecting theelection results The absence of such procedure does not, however,relateto assurance that all eligible voters could vote secretly on the widest pos-sible choice S.M.S. AUTOMOTIVE PRODUCTS41B. Analysis1.The SEIU-employer casesThe General Counsel contends SMS violated Section8(a)(1) and (2) by recognizing SEIU on December 7,1979, and entering into a collective-bargaining agreementwith it on that date at a time when the Employer knewSEIU had lost its status as majority representative. TheGeneral Counsel's theory of the case is predicated onKenrich Petrochemicals,149 NLRB 910, 911 (1964);HartMotor Express,supra, and their progeny,NLRB v. Pepsi-Cola Bottling Co.,187NLRB 15, 18 (1971), enfd. 454F.2d 5 (1972);PresbyterianCommunityHospital,230NLRB 599 (1977); andClark Equipment Co.,234 NLRB935 (1978), and 249 NLRB 660 (1980). Further, the Gen-eral Counsel contends SEIU violated Section 8(b)(1)(A)and (2) by entering into the December 7 collective-bar-gaining agreement at a time when it knew it had lost itsmajority status; and by later implementing the union-se-curity and checkoff provisions. Additionally, it is assert-ed that the Employer discriminated against its "employeesin violation of Section 8(a)(3) of the Act by agreeing to,and implementing, the terms of the union-security andcheckoff provisions.The Employer urges it was entitled to rely on SEIU'spresumptive majority. The Employer Claims it had noknowledge that SEIU no longer represented a majority'of unit employees. Moreover, the Employer asserts theDeluxe Metal,supra, rule prevents a finding of violationagainst it inasmuch as the December 7, 1979 contractwas executed within the so-called insulated period.SEIU contends the evidence fails to establish that infact it had lost its majority status and that, in any event,itdid not know of such a loss. Additionally, SEIU as-serts a finding of violation is barred by the SupremeCourt's decision inLinden Lumber v. NLRB,419 U.S.301 (1974).I find the arguments of the Employer and SEIU onlysuperficially appealing. An isolated view of the Employ-er'sDecember 1979 conduct seemingly calls for its exon-eration from the allegations that it unlawfully continuedits recognition of SEIU and signed the December 7, 1979agreement.When it engaged in,that conduct,,UAW andTeamsters had withdrawn, their, respective October andNovember 1979 representation petitions.Although the Employer had been presented with theemployees'November 15 petition,' that fact arguablyconstitutes no more than a bare claim that SEIU nolonger enjoyed its presumptive' (TriplettCorp.,234NLRB 985 (1978)) majority status. The parties agree thatsuch presumption is' rebuttable,Clark'Equipment Co.,above at 937. It is the General Counsel's burden topresent the rebuttal evidence.American Beef Packers,187NLRB 996, 997 (1971).Contrary to SEIU, I conclude the General Counselhas sustained her burden of rebutting the presumptivemajority. SEIU argues the November 15 employee peti-tion, on which the General Counsel relies, is ineffectivefor rebuttal purposes. Thus, SEIU submits the circum-stances surrounding the preparation and signing of thatpetition vitiate its purported probative value. First, it isargued that UAW Attorney Katz' suggestion to DiBene-detto.clearly comprises a subterfuge to circumvent theBoard's contract-bar rules. Next, it is asserted a languagebarrier existed among the employees. This barrier., it issuggested, diminishes the value of the signatures on thepetition because it creates uncertainty as to whether theforeign language employees understood the import ofwhat they signed.TheHart Motorline of cases shows that the Board willgive credence to employee petitions similar to those in-volved here.Whether the November 15 petition effec-tively serves its intended purpose, is an important thresh-old issue. If, in fact, the petition does not demonstratethe incumbent labor organization lost its majority status,then no violations can be based on the December 7, 1979recognition and collective-bargaining agreement betweenthe Employer and SEIU. Resolution of the issue requiresscrutiny of the surrounding circumstances.The caption on the petition is clear and unambiguous.The words used leave no room for doubt that their pur-pose is to declare SEIU is not intended to be a collec-tive-bargaining agent. That theme was continued duringtheNovember 15 morning discussions among DiBene-detto, Pologruto, and some other employees.When DiBenedetto spoke to the employees during thelunch hour that day he specifically told them, in English,the petition's purpose was to sigr>ify the signatories nolonger wanted SEIU to represent them. That explanationwas repeated in Spanish and Italian."The above circumstances persuade me the November15 petition is a reliable indicator of the intention and de-sires of its signatories. As noted, the petition contains 110signatures.No serious challenge has been made to theirauthenticity.The unit consisted of approximately 150employees. Thus, I find the petition contains signaturesof substantially more than a majority, of-the unit employ-ees.On all the foregoing, I conclude the November 15petition shows SEIU did not represent a majority of unitemployees on that date.I turn now to the issues of the parties' notice that themajority had been lost. Such knowledge is an underlyingrequirement of a violation under the cases cited by theGeneral Counsel.The Employer, apparently conceding the circum-stances,made it aware thatsomeemployees were dissat-isfiedwith SEIU representation, contends it did notknow those feelings were that of a majority of employ-ees.Under the second citedClark Equipmentcase theEmployer urges that the various oral information re-ceived concerning the November 15 petition does notsatisfy the knowledge requirements. I' disagree.19 I do not agree with SEIU's postheanng argument that the GeneralCounsel needed to produce bilingual or foreign language employees toprove the accuracy of the foreign language translations. In my view, theGeneral Counsel satisfied his burden through the testimony of IDiBene-detto and Pologruto who claimed, without contradiction, that the, Span-ish and Italian versions were presented to the employees That testimonyis sufficient to shift the burden to any Respondent to show thetransla-tions were not accurate accounts of DiBenedetto's English speech No in-ference adverse to the General Counsel will be made because the poten-tialemployee witnesses are equally available to all partiesAutomobileWorkers Local 259 (Atherton Cadillac),225 NLRB 421 In 3 (1976), 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe 'particular facts of the case at bar persuade methat the Employer should be charged with full- knowl-edge of what was contained in the November 15 peti-tion.When Pologruto attempted to deliver the petitionto Blaise onNovember 15 he told Blaise the petition hadbeen signed by "over a hundred guys" who "no longerwished the SEIU to be our collective bargainingagent."Nevertheless, Blaise rejected the petition's tender. Then,Blaise was told he should remember that the delivery ofthe petition had been attempted.Immediatley thereafter, UAW Attorney Katz prepareda letter advising that at least 100 employees "do notdesire to be represented by SEIU." On November 16Katz visited Employer Attorney Williams. He told Wil-liams he had proof SEIU no longer represented a majori-ty of employees.Williams refused the tender of Katz'letter that contained the petition. It was dropped ontoWilliams' .receptionist'sdesk. Immediately thereafter,Katz dispatched his letters containing copies of the peti-tion to all other parties and their representatives. Theevidence shows the Employer and Williams receivedtheir letters on November 20 and 19, respectively. Final-ly, on November 21, before Samuel and Blaise Mazzonileft the room at the scheduled joint session with SEIU,Pologruto orally reiterated he had previously attemptedto deliver the petition to the Employer and that it con-tained evidence a majority of employees no longer de-sired SEIU representation.The Employer acknowledges it steadfastly refused'toaccept the various attempts at delivery of the petitions toit.Also admitted are the variousstatementsthat the peti-tions represented a declaration from a majority of em-ployees that they no longer wanted SEIU to be their col-lective-bargainingagent.Nonetheless, theEmployerurges it was entitled to rely on the long bargaining histo-ry and the fact that the UAW and Teamsters petitions ofOctober and November 1979 had been withdrawn. Un-disputedly, the withdrawals were basedon untimeliness.Thus, the Employer argues even their filing could nothave served as proof that SEIU lost its majority status.In, essence, the Employer contends it was faced withnothing more than bare claims of such a loss. The Em-ployer concedes its refusal to accept delivery of the peti-tion was deliberate.I conclude the above-described circumstances are simi-lar to the first-citedClark Equipmentcase.14 There, theemployer claimed it was confronted with mere nakedclaims the incumbent labor organization lost majoritystatus.There was no evidence that the employer madeany effort to confirm the validity of oral assertions ofmajority loss or the signatures on an employee petitionthat had been posted. The Board commented, "in thiscontext, [the employer] was not warranted in ignoringthe import of a specific listing of employees who hadpurportedly signed authorization cards for the rivalunion. ' . . . It could not reasonably be concluded thatsuch a list was the product of a handful of dissidents, but11 The secondClark Equipment,249 NLRB 660 (1980), resulted in dis-missal.I find nothing in that Board decision that alters the substantiveportions of the first decision at 234 NLRB 935. The dismissal resultedfrom a prior misconception of facts.was in fact a substantially clear reflection of the [incum-bent's] loss of majoritystatus"(234 NLRB at 937).In the case at bar, the Employer was orally and un-equivocally advised of the nature of the petition and thatitcontained over 100 signatures. The Employer blithelyignored this information. On November 21, the joint em-ployer-SEIUsessionwasadjourned so the union repre-sentatives could talk privately with the employees. Theevents immediately preceding that adjournment were an-other signal to the Employer that it might be in jeopardyby continuing its relationship with SEIU.At the trial, the envelope, contained Katz' November15 cover letter and petition, addressed to the Employer(Emp.Exh. 1) was produced in its original sealedstate.15As previously noted, the envelope and its con-tents had been received by the Employer on November20, 1979. This sequence reflects the Employer's continu-ing efforts to avoid delivery of the petition.All the foregoing persuades me the Employer shouldnot be permitted to frustrate the otherwise orderly andlogicalmeans by which the employee rights may be as-sured. The Employer engaged in a persistent and studiedeffortwhich, the facts show, threw the unit employees'representational choices intomassconfusion and turmoil.InRegal Aluminum,171NLRB 1403, 1410-1412 (1968),an employer refused to accept a union's letter that re-quested recognition and bargaining. The Board heldthere was, nonetheless, effective notice to the employerso as to bind it to a refusal-to-bargain violation. InRegal,there was evidence that the employer, when the refusalwas made, had actual notice of its contents. There wereearlier telephone conversations that apprised the employ-er of what the letter contained. Here, it is more than rea-sonable that the, Employer, and its agents,16 knew or sus-pected what was contained in the letter from Katz. In allthe circumstances, I conclude the Employer was not jus-tified in ignoring all the information at its disposal and itsfailure to further investigate renders it appropriate that itbe charged with knowledge that SEIU lost its majorityas evidenced by the November 15 petition.One of the Employer's argumentsenhances my con-clusions.Paradoxically, theEmployer contrasts thedegree of its knowledge, on December 7, 1979, thatSEIU lost its majority-status with the knowledge of thatfact held by SEIU on that date. The_ Employer arguesthe evidence warrants "a finding that SEIU has violatedSection 8(b)(1)(A) of the Act." This is so, as the Em-ployer argues, because "unlike SMS, SEIU accepted,read and examined the petition." Also, the Employernotes that Teti was advised of the petition's import and itwas discussed among him and the committeemen on No-vember 21. From this, the Employer asserts that thoughitdid not know SEIU no longer, represented a majority,"The,SEIU clearly did." On analysis, it appears the onlydifference between the information possessed by the Em-15The envelopewas openedby Katz dung his testimony16 It is interesting to note that Katz' November 15 letter that he mailedtoWilliams was not produced at the trial, as was that which was sent tothe Employer. In this context, it is reasonable to conclude that Williams,as the Employer's attorney,hadopened the letter addressed to him Thisknowledge arguably is imputable to the Employer S.M.S. AUTOMOTIVE PRODUCTSployer and SEIU was that the latter actually had"exam-ined the petition.In the instant circumstances,Ido notfind this to be a valid or significant distinction. It was theEmployer's own exercise in avoidance that prevented itfrom being placed in precisely the position as SEIU withrespect to knowledge of lost majority.With respect to knowledge,SEIU does not claim ithad no actual knowledge of the petition.Indeed, Teti ad-mitted receiving it on November 19 and looking at itduring the November 21 meeting.Instead,SEIU con-tends it was possessed of insufficient objective evidenceto apprise it of the majority loss. In this connection,SEIU attacks the form of the petition that it had re-ceived. The original petition consists of a single page. Atthe top there appears the date and the caption that hasbeen quoted hereinabove.Katz made xerox copies of thepetition.The xerox copies appeared on two pages. Oneof the pages contained the contents of the petition's fact.The second xerox page was a duplicate of the reverseside of the original petition.Thus, the second xerox pagedoes not contain the caption.Thus,SEIU argues thecopy of the petition submitted to it is deficient for its in-tended purpose because the second xerox page bears nocaption and cannot be related to the first page. I dis-agree.The second page is replete with signatures. Thedate "11/15/79"appears to have been inscribed virtuallynext to each signature.Thisformat follows what appearson the first xerox page. This observation may be coupledwith other evidence.Thus,at each attempted personaldelivery of the petition (or copies),SEIUrepresentativesor its attorney were told the petition contained over 100signatures.Clearly, the first xerox page does not containthat number.The combination of pages do,,indeed, con-tain 110 signatures.Accordingly,I find this contention ofSEIU without merit.Additional matters are raised by SEIU regarding ob-jective considerations.SEIU acknowledges that the com-mitteemen woreUAW buttonsduring the November 21meeting. However, SEIU argues that fact became insig-nificant when, within a day or two thereafter,it receivedthe , Regional, Director's advicethatUAW had with-drawn its representation petition.The General Counsel and counsel for SEIU stipulatedthat for the period of 6 months immediately precedingApril 18,1980, no unit employee revoked or attemptedto revoke his dues-checkoff authorization for payment ofSEIU dues. SEIU cannot use this factual stipulation tosupport the claim"there is scant objective evidence oflack of majority support. The Board declines to equatethe absence of majority employee financial support foran incumbent unionwithevidence indicating that mostof the employees'no longer desire to be represented bythat labor organization.The fact that less than a majorityof union employees are on dues-checkoff does not neces-sarilyn demonstrate their union had lost its majority status.Guerdon Industries,218 NLRB 65'8 (1975).Although theGuerdoncase arose in the context of an alleged refusal tobargain by an employer, the principle relating to the un-reliability of checkoff authorizations to prove majoritystatus may be equally applied here.Finally, as noted,SEIU argues it was privileged torely on the notices that the October and November peti-43lions had been withdrawn. That identical defense wasinterposed inPepsi-Cola Bottling Co,above, and was re-jected. Similarly, I conclude the circumstances requirelike rejection. Indeed, thePepsi-Coladisposition of thisissue casts serious doubt on SEIU's claim it had notknown its majority had been lost.In sum,Ifind none of the examples expounded bySEIU sufficient to overcome the unambiguous and un-equivocalmanifestationby unit employees of their wishto no longer be represented by that labor organization.As noted, the principal thrust of the SEIU defense isbased onLinden Lumber,supra. I find that case inappo-site. In that case the Supreme Court held an employerwhih has not committed independent unfair labor prac-tices does not violate Section 8(a)(5) of the Act by refus-ing to recognize authorization cards as evidence of aunion's majority status, even though the employer failsto petition the Board for an election. In short, that casestands for the proposition that an employer which has re-jected a claim of a union majority through authorizationcards cannot be required to bargain without an election.In relevant part, the Court acknowledged that authoriza-tion cards were unreliable indicators of employee desiresin certain situations.Linden Lumberisdistinguishable. Itarose in the backdrop of the establishment of initial rec-ognition of a union. SEIU seeks to extend the Court'sholding to the instant situation which involves the termi-nation or dissolution of the majority status of an incum-bent labor organiztion. I can find no suggestion in theLinden Lumberdecision by which it can be said theCourt intended its holding should have such broad appli-cation.I find thatHart Motor,"and the other cases cited by theGeneral Counsel, more in point. The rules established inDeluxeMetal,affirmed inCityCab,128NLRB 493(1960), provide a 60-day insulated period during whichthe parties to a collective-bargaining contract may nego-tiate and execute a new or amended agreement withoutthe intrusion of a rival petition. Further, those rules pro-vide only a petition timely filed before' the insulatedperiod is effective to suspend operation of that insulatedperiod. This contract-bar principle was designed to main-tain industrial stability. It presumes, however, the negoti-ating parties have legitimate interests in which thereshould be unfettered persuit.General Dynamics Corp.,158 NLRB 956, 958 (1966). This freedom to negotiate af-forded the parties during the insulated period does not,however, necessarily establish a defense against unfairlabor practice charges arising from the execution of acontract during the insulated period.Ken rich Petrochemi-cals,andHart Motor Express,above. In effect, theHartMotorline of cases carves out an exception to theDeluxeMetalrules. In my view, that exception is sound, logical,and necessary to provide the full ambit of statutoryrights to employees. There are situations in which thepremise underlying the establishment of the insulatedperiod does not exist. The instant case presents such asituation. Thus, the filing of the UAW and Teamsters pe-titions in October and November 1979 are some evidenceof employee disaffection with their bargaining represent-ative. Efforts to permit the employees to voice their true 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDdesireswere initiated by the filing of those petitions.They were, of course, barred by theDeluxe Metalrules.Immediately,however, the employees signified the fullextent of their disaffection when over two-thirds of themsigned the November 15 petition. This act, I conclude,negatesthe existence of a legitimate or genuine interestof SEIU in pursuing collective-bargaining negotiations.Thus, I view theHart Motor,and similardecisional au-thority, a rationalmeansby which employees may freelyexpresstheir viewsabout unionization.The holdings ofHart Motor,and itsprogeny, are not inconsistent with, orcontradictory to, the philosophy that was underscored inDeluxe Metal.Had SEIU and the Employer given effectto the November 15 petition,it islikely a renewal con-tractwould not have beensigned onDecember 7. Atthat point, -new representation petitions could have beenfiled.The processing of such petitions presumably wouldhave resultedin a Board-conducted election at a relative-ly early date. The employees would have made their se-lection regarding representation.All interested partieswould have participated. The continuing fomenting ' ofunrest, exemplified by the variety of unfair labor practicecharges and representation petitions which were filed in1980,would have ceased. The net effect of the SEIU-employer activity was to proliferate employeeunrest andindustrial stability.The situation virtually cries out for aremedy.17 In effect, those partiesengagedin activitywhichset in motion,and nurtured, such obfuscation ofemployee free choice as the Third Circuit Court of Ap-peals observed comprises the statutoryunderpinnings.Herein, the Employer and SEIU plainly disregarded thesimple,yeteloquent,expressionof employees. SeeNLRB v. Air Master Corp.,339 F.2d 553, 556 (1964), inwhich the court commented, "It is interference with theemployees' choice . . . which thestatuteproscribes."Clearly, the cases on which the General Counsel reliesare designed to protect employee choice in the peculiarfactual pattern under consideration. I fmd these casesgovern the disposition of theissues.To summarize, I have found the November 15 em-ployee petition constitutes valid evidence that SEIU lostits statusasmajority representative of the affected unitemployees; SEIU and the Employer each had effectivenotice of that lost majority before they concluded theirDecember 7, 1979negotiationsand before theysigned anew collective-bargainingagreement on that date; andthe union-security and checkoff provisions of the De-cember 7, 1979 contract had thereafter been implement-ed.Accordingly, under the authority of the cases pre-sented by the General Counsel, I fmd that the Employerviolated Section 8(a)(1), (2), and (3) and that SEIU vio-lated Section 8(b)(1)(A) and (2) of the Act, as alleged.2.The UE-employer casesThe General Counsel contends the June 6 election vio-lates Section 8(a)(1) of,the Act in violation of rules forlawful employee polls enunciated inStruksnes Construc-17 For this reason, and because nearly 1 year has elapsed since the firstevents, expedited treatment has been accorded this decision The compre-hensive briefs by all parties indicates no prejudice toanyof them fromsuch proceduretionCo.,165 NLRB 1062 (1967). Specifically, the Gener-alCounsel relies on the Board's declaration inStruksnesthat "the polling of employees by an employer will beviolative of Section8(a)(1)unlessthe following safe-guardsare observed . . . and (5) the employer has notengagedin unfairlabor practices or otherwise created acoercive atmosphere." (165 NLRB at 1063.)'The Employerclaimsthe facts do not showexistenceof a tainted atmosphere. In this connection, the Employ-er relieson its asserted propriety, of its 1979 dealingswith SEIU and its belief its December 1979 conductdoes not constitute any unfair labor practice. No conten-tion ismade that the June 6 election, does not comprise a"poll" within the contemplation ofStruksnes.The Employer argues that a poll is not perse unlaw-ful. I agree.It istrue, under normal circumstances, thatan election conducted by an impartial overseeris permis-sible.This is so whenit isdemonstrated that the conductof the poll safeguarded the expression of true employeedesires regardingrepresentation.Interboro Chevrolet Co.,111NLRB 783, 784 (1955). I have concluded ProfessorKeddie took substantial precautionsto assure maximumparticipation in, and secrecy of, the June 6 election. This,however, does not resolve the issue.The fifth requirement ofStruksnesis addressed to anemployer's prepoll conduct. Thus, polls are permitted ifan employer hadengaged in no misconductunder theAct or in an atmosphere otherwise uncoercive. I havefound, in sectionII,B,1,above, that the Employer violat-ed Section 8(a)(1), (2), and (3) by its 1979 conduct rela-tive to SEIU.Also, I have concluded, in section II,A, above, thatthere existed an atmosphere tending to interfere with andcoerce employee freedom of choice. See references toHolt Bros. and Columbia Pictures Corp.,above. Also seePanda Terminals,161 NLRB'1215, 1223-1224 (1966).The above factors reflect that the June 6 election wasnot conducted in conformity withStruksnesstandards.Moreover, thereisnoevidence that the Employerever repudiated its December 1979 contract or its collec-tive-bargaining relationship with SEIU. As noted, Team-stersfiled a representation petition (currently pending) inApril 1980. Also,'some time in early 1980, UE interject-ed itsinterest in representingthe unit employees. In thiscontext, the Employer's failure to do anything to disasso-ciate itself from SEIU, and its contract, created confu-sion and festered a coercive atmosphere. Simply stated,the employees were confronted with knowledge thattheir employer was contractually bound to SEIU ' at theverytimetheEmployermade arrangementsfor, "andconducted, a poll among them.In assessingthe facts in light ofStruksnes"the time,place, personnel involved, information sought, and .. .theemployer's known preferencemustbe considered."(165NLRB at 1062. Emphasis added.) I fmd the italicizedwords significant. Herein, the poll was conducted duringthe term of the SEIU-employer contract. 'Presumably,then, the open question harbored by the employees iswhy the Employer apparently was equivocating over itsrelationshipwith SEIU. A variety of answers may existto that question.Whatever the answer may be, it is indis- S.M.S. AUTOMOTIVE PRODUCTSputable that there must be some adverse impact on free-dom of employee choice.Regarding the poll, the General Counsel asserts thattheStruksnesstandards were not met for anotherreason.Specifically, the General Counsel claims the facts showthe Employer had no legitimate reason for conductingthe poll in light of the pending Teamsters petition. InStruksnes,the Board noted "a poll taken while a petitionfor a Board electionis -pendingdoes not serve any legiti-mate interestof the employer that would not be betterserved by the forthcoming Board election." 165 NLRB1063.The Employer contends the pendency of theTeamsters petition is irrelevant. The Employer urgespendingrepresentation petitions reflect the absence of le-gitimateemployer interest in a poll only when that peti-tion would result ina forthcomingelection. As previouslynoted, an election under the Teamsters petition wasblocked because of the pending SEIU-employer unfairlabor practice charges. I do not concur in the Employ-er's interpretation of the Board's use of the word "forth-coming," That word does not suggest, as the Employerclaims, that no election would evolve from the Team-sters petition. The Employer's interpretation might havemerit if the Board had used "forthwith" instead of"forthcoming." The former word is a more precise ex-pression ofimmediateaction.Thus, I conclude the Em-ployer erroneously interpreted the meaning ofStruksnes.In doing so, the Employer disrupted the orderly proce-dures for disentangling the facts present. Left to Boardprocesses, the Teamsters petition might be dismissed orwithdrawn if no merit were found to the SEIU-employercases.If,on the other hand, merit were found to thoseunfair labor practicecases,the Teamsters petition wouldremain pendingand an election conceivably could' beconducted after the unfair labor practices had been reme-died. In either case, the Employer was not at liberty, onJune 6, to accord recognition to any labor organizationother than SEIU and then, only if the 1979 recognitionwere declared lawful.Patently,Struksneswas designed to permit an employ-er, in appropriate circumstances, to ascertain the extentof employee support fora union claimingrecognition. Iconclude the facts do not provide a basis forsuch in-quiry.Accordingly, I find the June 6 employer-spon-sored election had no legitimate purpose.On all the foregoing I find that the Employer's spon-soring of the June, 6 election, and permitting it to be heldon itspremises, was in violation of Section 8(a)(1) of theAct.As indicated, the Employer granted recognition to UEimmediately after the ' June 6 election. Thereafter, UEand the Employer reached :tentativeagreement on acomplete collective-bargaining contract.The GeneralCounsel, citingLadies,GarmentWorkers (Bernhard-Alt-mann) v.NLRB,366 U.S. 731 (1961),claimsitviolatedSection 8(a)(2) and (1) and UE Section 8(b)(1)(A) of theAct by according recognition to UE.The posthearing briefs filed by the Employer and UEdo not directly address theBernhard Altmannissue.Ap-parently, these parties relyon a determinationthat theJune 6 election was conducted in a noncoercive atmos-phere. Of course, I have found the contrary. Also, I pre-45sume.the silence of those parties on this issue denotestheir `4ef that theBernhard-Altmannholding is inappo-site and distinguishable.InBernhard-Altmann,an employer extended recogni-tion on a bare assertion that it represented a majority ofemployees in an appropriate bargaining unit. Neitherparty made any effort to investigate the accuracy of theunion's assertion. It was later discovered that the union,in fact, had not enjoyed majority status when recognitionwas granted. No other labor organization was seekingrepresentational rights at that time.The Supreme Court sustained the Board's finding thatthe employer rendered unlawful assistance in'violation ofSection 8(a)(2) and (1) and the union violated Section8(b)(1)(A) of the Act by the grant and acceptance of rec-ognition.Thus, literally, theBernhard Altmanncase re-lates to recognition of minority unions. The broad princi-ple that evolved from that decision is that Section 8(a)(2)and (1) and Section 8(b)(1)(A) are violated when recog-nition is accorded at a time when the subject labor orga-nization does not represent a majority of the employeesin the appropriate unit.Subsequent decisions make it clear that the unit major-ity must be uncoerced. InNLRB v. Revere Metal Art Co.,280 F.2d 96 (2d Cir. 1960), cert. denied 364 U.S. 388(1960), the court held certain signatures obtained throughsolicitation by the employer could not be counted incomputing the union's majority because they resultedfrom the employer's unlawful assistance in violation ofSection 8(a)(2). Specifically, the court held the union didnot, enjoyan uncoercedmajority. The court rezoned theunion had been unlawfully imposed as exclusive bargain-ing agent on the employees. (280 F.2d at 100.)Evidence of such unlawful position of bargaining rep-resentativewas present inMr. Glass, Inc.,220 NLRB104, 114-115 (1975). In that case, the employer engagedin a variety of misconduct violative of the Act. by whichthe union obtained its majority, The Board left undis-turbed Adminsitrative Law Judge Corbley's conclusionsthat the employer's active (and passive) conduct in de-veloping the union's majority status resulted only in pro-viding the union withan'uncoercedmajority. Because themajority was not uncoerced, the recognition granted theunion was held unlawful. InMr. Glass,the union was notcharged with a violation.InSeaview Manor Home,222 NLRB 596 (1976), one ofthe co-owners solicited employee signatures on authori-zation cards. Recognition was granted on the basis of theauthorization cards.A collective-bargaining agreementwas later executed. The participating union and the em-ployer were held to have violated Section 8(b)(1)(A) and(2),11$ and Section 8(a)(1), (2), and (3) of the Act becausethe employer granted, and the union accepted, recogni-tion based on anuncoercedmajority.Herein, there is evidence the Employer rendered suchunlawful assistance to UE as negates the majority votesUE obtained during the June 6 balloting. As foundabove, the Employer violated Section 8(a)(1) by sponsor-18 The parties unplemented union-security provisions contained in theircontract. 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDing and participating in the June 6 poll. The poll provid-ed the UE with the vehicle for establishing its majority.I conclude this activityis analogousto some of that con-tained inMr.,Glass.The totality of events leading to, andincluding, the poll in which instant Employer participat-ed persuades me the UE majority was not uncoerced.Accordingly, I find, under all the above-cited authority,that the Employer violated Section 8(a)(1) and (2) andUE Section 8(b)(1)(A) by their dealings with one anotherin June 1980, and thereafter.The General Counsel proposes an additional theory onwhich it should be concluded the Employer and UE vio-lated Sections 8(a)(1) and (2) and 8(b)(1)(A), respective-ly.Thus, the General Counsel contends the facts provesuch violations underMidwest Piping,63NLRB 1060(1945). InMidwest Piping,the Board declared it to be anunfair labor practice for an employer to recognize one oftwo or more competingunionsafter a representationquestion had been submitted to the Board by the filing ofa petition. The General Counsel submits the Teamsters'April 1980 petition, therefore, precluded recognition ofUE and subsequent bargaining between it and the Em-ployer. See alsoShea Chemical Corp.,121NLRB 1027(1958).A real question concerning representation exists whena competing union files a petition supported by a suffi-cient showing of interest.Novak Logging,197 NLRB 805(1972).A variety of circuit courts have rejected the Board'sview. UE and the Employer have cited many such cases.Generally, the application of theMidwest Pipingprincipleiscriticized by the courts as a perversion of the Act'sintent and eradication of the employees' right to selecttheir chosen representative without undue delay.Noteworthy is the Third Circuit's opinion inNLRB v.Swift & Co.,294 F.2d 285 (1961). In that case the courtheld the Board must have more substantial evidence, of areal question concerning representation than the merefiling of a petition. InSwift,there was no evidence tosupport the challenging union's claim of majority statusexcept that the petition had been filed. The court con-cluded no real question concerning representation exist-ed; the mere filing of a petition coupled with the Board'sscheduling of a hearing did not itself establish such aquestion.Nonetheless, the Board continued to apply itsMidwest Pipingtest.Connie Jean, Inc.,162NLRB 154(1966);Kona Surf Hotel,201 NLRB 139 (1973). 19I do not consider the instant situations to present a"straight"Midwest Pipingsituation. In that case,anem-ployer,was charged with having unlawfully assisted anincumbentunion by signing a contract with it at a timerival representation petitionwas pending. Herein, therecognition and bargaining under attack is that whichwas granted to, and conducted with,a nonincumbent.Moreover, the alleged unlawful conduct occurred at atime when the putative incumbentunion(SEIU) express-ly claimed the validity of its representational rights de-veloped by its bargaining history with the Employer and19The Third Circuit continued its rejectionof Midwest Piping. NLRBv.AirMaster Corp.,339 F.2d 553 (1964),SuburbanTransitCorp. v.NLRB,499 F 2d 78 (1974).theDecember 1979 collective-bargaining agreement.Thus, on May 13, 1980, the SEIU attorney wrote theEmployer's attorney to protest the proposed June 6 elec-tion.That letter referred to the December 1979 contractand stated it "is presently in full force and effect. [SEIU]will expect [the Employer] to honor and observe all theterms and conditions of that collective-bargaining agree-ment."The pendency of the April 1980 Teamsters petition isenough for the Board's application of itsMidwest Pipingprinciple.Additionally, I perceive the renewed and con-tinuing claim by the incumbent, SEIU, and an additionalfactor tending to prove a real question concerning repre-sentation existed, and a potential basis for satisfaction ofthe Third Circuit's "substantial evidence" requirement.20In theAir Mastercase the employer recognized a non-incumbent.The court found it objectionable- that theBoard's underlying decision effectively held "an employ-er interferes coercively with his employees' choice of abargaining union when hecorrectlydetermines,withoutawaiting an election, that they have chosen a new unionto supercede the incumbent." (339 F.2d at 556. Emphasisadded.)Manifestly, the instant Employer's resolution of therepresentational issue in June 1980 was predicated on cir-cumstances which make it uncertain the Employer'sse-lectionwascorrect.That such a resolution could nothave been made is established by SEIU's May 13 claimof majority, coupled with the pending Teamsters peti-tion.Faced with these factors, the Employer nonethelessrecognized yet a third labor organization. The situationherein is more complex thanMidwest Piping.An additional factor cannot be ignored. That factorconsists of the effective notice, through the November15, 1979 employee petition, that a substantial majority ofemployees did not desire SEIU to represent them. Thatpetition does not indicate whether the employees wantedrepresentation by any other labor organization. I consid-er that petition some notice to the Employer that itwould act on its peril if it were to make a choice, orassist in making one, in the employees' stead.UE argues that the General Counsel's reliance onMid-west Pipingis a continued example of the Board's effortsto preserve to itself exclusivity in resolving representa-tional questions. I do not view the proposal of theMid-west Pipingdoctrine intended for that purpose. It is truetheGeneral Counsel's brief alludes to the Board's au-thority in such matters. However, the General Counseldoes not explicitly challenge the ability of parties to uti-lize the services of impartial third parties in such cases.Rather, I view the General Counsel's position to pro-mote resolution of the representational question throughBoard processes as simply meaning he believes that is themore appropriate vehicle because those procedures al-20 Discussion of the circuit court cases is presented for broadest analy-sis of the important cases on which UE and the Employer rely It, also, isintended to convey my view that the unusual and peculiar facts presentmay fulfill even the requirements of the appeals tribunal with', jurisdictionover the instant litigation I do not seek to presume on the court's philos-ophy, decisional judgments, or authority. S.M.S. AUTOMOTIVE PRODUCTS47ready have been invoked by the filing of the Teamsterspetition.On all the foregoing, I conclude that UE and the Em-ployer violated Section 8(a)(1) and (2) and Section8(b)(1)(A) of that Act, respectively, as alleged.CONCLUSIONS OF LAW1.S.M,S Automotive Products, Inc. is an employer en-gaged incommerce within the meaning of Section 2(2),(6), and (7) of the Act.2.SEIU, Teamsters, and UE are labor organizationswithin the meaning of Section 2(5) of the Act.3.The Employer unlawfullyassisteda labor organiza-tion and interfered with, restrained, and coerced employ-ees in violation of Section 8(a)(2) and (1) of the Actwhen it granted recognition to, and entered into a collec-tive-bargaining agreement with, SEIU on and after De-cember 7, 1979.4.The Employer unlawfully discriminated against itsemployees in violation of Section 8(a)(3) and (1) of theAct when it negotiated and implemented union-securityand checkoff agreements with SEIU on and after De-cember 7, 1979.5.SEIU restrained and coerced employees in violationof Section 8(b)(1)(A) of the Act by accepting recognitionas exclusive collective-bargaining representative from theEmployer on December 7, 1979, and thereafter signed acollective-bargaining agreement with the Employer.6. SEIU unlawfully discriminated against employees inviolation of Section 8(b)(2) of the Act when it negotiatedand thereafter implemented terms of a union-security andcheckoff agreement with the Employer on and after De-cember 7, 1979.7.The Employer interfered with, restrained, and co-erced its employees in violation of Section 8(a)(1) of theAct by unlawfully sponsoring and conducting a poll ofits employees on June 6, 1980.8.The Employer unlawfully assisted a labor organiza-tion and interfered with, restrained, and coerced employ-ees in violation of Section 8(a)(2) and (1) of the Actwhen it granted recognition to, and thereafter bargainedwith, UE on and after June 6, 1980.9.UE restrained and coerced employees in violation ofSection 8(b)(1)(A) of the Act when it accepted recogni-tion from the Employer as collective-bargaining repre-sentative of an appropriate unit of employees and there-after bargained with the Employer.10.The aforesaid' unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.? 1THE REMEDYHaving found that the Employer, SEIU, and UE en-gaged ina variety of unlawful conduct under the Act, Iwill recommend they cease and desist fromengaging insuch conduct in the future and affirmatively take such21At the conclusion of the General Counsel's case-in-chief, the Re-spondents moved to dismiss the complaints. I reserved my ruling onthose motions. On the above conclusions of law, all such motions aredenied.action as will dissipate the effects of their unfair, laborpractices.The Order will require the Employer to withdraw allrecognition from SEIU as the collective-bargaining rep-resentative of the unitconsistingof production and main-tenance employees, and that SEIU be ordered to ceaseacting as such representative,unlessand until SEIU hasdemonstrated its majority status pursuant to a Board-con-ducted election among the unit employees.Also, the Order will require the EmployerandSEIUto cease giving force and effect to, and in, any way im-plementing, the, terms of their December 7, 1979 collec-tive-bargaining agreement. However, nothing containedherein will be construed as requiring the Employer tovary the wage, hour, seniority, or other substantiveterms of employment that the Employer may have estab-lished in performance of the contract, or to prejudice theassertionby its employees of any right they may haveunder the contract.Additionally, inasmuch as the union-security andcheckoff provisions had been implemented, the Orderwill require both the Employer and SEIU, jointly andseverally, to reimburse all employees for moneys paid bythem, if any, or deducted from theirearnings, if any, forinitiation fees, dues, assessments, or other financial obli-gations of membership in SEIU. Interest on such reim-bursement will be computed as prescribed inIsis Plumb-ing Co.,138 NLRB 716 (1962), andFlorida Steel Corp.,231 NLRB 651 (1977).Because I have found the June 6, 1980 poll unlawful,and the Employer acted on its results, it is appropriatethe Order require the Employer to stop' giving effect tothe poll.To remedy the unlawful recognition of UE in June1980, the Employer will be required to withdraw all rec-ognition from UE as collective-bargaining representativeof the production and maintenance employees,and 'theUE will be ordered to cease acting as such representa-tive, unless and until UE' will have demonstrated its ma-jority status ' pursuant to a Board-conducted electionamong those unit employees: The Employer and UE alsowill be ordered to cease giving force and effect to alltentative agreements reached between them, except thatnothing contained herein will be construed as requiringtheEmployer to vary the wage, hours, seniority, orother substantive tentative agreements which the Em-ployer may have established in their performance, ' or toprejudice the assertion by the unit employees of anyright that they may have under such tentative agree-ments.Those parties will also be ordered to refrain fromsigning acollective-bargaining agreementunless anduntil UE has been certified.The General Counsel has requested issuance of abroad remedial order. It is claimed that the Employer, inparticular, "has demostrated a proyclivity to violate theAct." The Board, inHickmott Foods,stated, "where .[there is a background of violation] and it can-be furthershown that a Respondent, either previous to or concur-rentlywith [that misconduct] . . . engaged in othersevere conduct . . . a broader Order may be warranted.Thus, repeat offenders and egregious violators of the Act 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould be subject to the traditional 'Board remedy forconduct whichrequiresbroad injunctive relief."Herein,the repetitious character of the Employer'smisconduct is clear.Assuming my findings of violationare affirmed, the Employer would have exhibited a pro-clivity to violate the Act. Its first violations occurred inDecember 1979. Virtually identical violations were com-mitteed by the Employerin June1980. At that time, theEmployer also committed the additional violation ofhaving sponsored the unlawful poll. These circum-stances,I conclude, demonstrate the Employer's proclivi-ty to violate the Act. It warrants a broad remedial orderagainst`it.On the other hand, I can find no basis, underHickmott Foodson which to impose a broad order onSEIU or UE. Accordingly, the Order will require onlythe Employer to refrain from, in -any othermanner, inter-fering with,restraining,or coercing its employees in theexerciseof the rights guaranteed them by Section 7 ofthe Act.On these findings of fact and conclusions of law andon the entire- record,I issuethe following recommend-ed22ORDERA. The Respondent, S.M.S Automotive Products, Inc.,Philadelphia,Pennsylvania, its officers, agents, succes-sors, and assigns, shall1.Cease and desist from(a)Unlawfully rendering assistance to SEIU, UE, orto any other labor organization.(b) Recognizing SEIU and UE as the exclusive repre-sentative of its production and maintenance employeesfor purposes of collective bargaining, unless and untileither or both of the labor organizations have demon-strated its, or their, exclusive majority status pursuant toa Board-conducted election among the production andmaintenanceemployees.(c)Giving effect to its December 7, 1979 collective-bargaining agreement with SEIU.(d)Giving effect to any tentative agreements reachedwith UE, and from continuing to bargain with UE, as therepresentative of the production and maintenance em-ployees.(e)Conducting any employee poll in violation of theBoard'sStruksnesstandards and giving any effect to theJune 6, 1980 poll.(f)Discriminatingagainst itsproduction and mainte-nance employees by implementing the terms of theunion-security clause in the December 7, 1979, agreementwith SEIU.(g) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guar-anteed them -by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the ;policies of the Act.(a)Withdraw and withhold all recognition from SEIUand from UE as the exclusive collective-bargaining rep-resentative, of its production and maintenance employ-ees, -unless and untileither or both the labororganiza-tionswill have demonstrated its, or their, exclusive ma-jority status pursuant to a Board-conducted electionamong the Employer's productionand maintenance em-ployees.(b) Jointly and severally with SEIU, reimburse all pro-ductionand maintenanceemployees for any moneys re-quired to be paid pursuant to the December 7, 1979 col-lective-bargaining agreement between the Employer andSEIU, together with interest computed as set forth in theremedy section of this decision.(c) Post at its Philadelphia, Pennsylvania facility copiesof the attached notice marked "Appendix."23 Copies ofthe notice, on forms provided by the Regional Directorfor Region 4, after being signed by the Respondent's au-thorized representative, shall be posted by the Employerimmediately upon receipt and maintained for 60 consecu-tivedays in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(d) Post at its Philadelphia, Pennsylvania facility andunder the same conditions as set forth in (c) above, assoon as they are forwarded by the Regional Director,copies of the attached notices marked "Appendix B" and"Appendix C."(e)Notify the Regional Director- in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.B. The Respondent, Service Employees InternationalUnion Local 252, its officers,agents,and representatives,shall1.Cease and desist from(a)Acting as the exclusive collective-bargaining repre-sentative of the Employer's productionand maintenanceemployees,unlessand until SEIU shall have demonstrat-ed its exclusive majoritystatuspursuant toa Board-con-ducted election among those employees..(b)Giving effect to its collective-bargaining agree-ment, dated December 7, 1979, with the Employer, or toany extension, renewal, or modification thereof.(c)Discriminating or causing or attempting to causethe Employer to discriminateagainstemployees ',in viola-tion of Section 8(a)(3) of the Act bymaintaining, or im-plementingthe terms of the union-security provision con-tained in its December 7, 1979 collective-bargainingagreementwith the Employer.(d) In any like or related mannerrestrainingor coerc-ing employees in the exercise of the rights guaranteedthem by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.,22 If no exceptionsare filed as provided by Sec 102 46 of theBoard'sRules and Regulations,the findings, conclusions, and recommendedOrder shall, as providedin Sec.102.48 of the Rules, be adopted by theBoard and allobjections to them shall be deemed waived for all pur-poses.-23 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board " S.M.S. AUTOMOTIVE PRODUCTS(a) Jointly and severally with the Employer, reimbursethe production and maintenance employees for moneyspaid for initiation fees, dues, assessments, or any othermoneys required to be paid pursuant to the December 7,1979 collective-bargaining agreement with the Employer,together with interest thereon computed as set forth inthe remedy section of the decision.(b) Post at its offices and meeting places copies of theattached notice marked "Appendix B."24 Copies of thenotice, to be furnished by the Regional Director forRegion 4, after being duly signed by an authorized SEIUrepresentative, shall be posted by it immediately upon re-ceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaceswhere notices to its members are customarilyposted.Reasonable steps shall be taken by SEIU toensure that the notices are not altered, defaced, or cov-ered by any other material.(c)Mail to the Regional Director for Region 4 signedcopies of "Appendix B" for posting by the Employer atitsPhiladelphia, Pennsylvania facility, as provided above.Copies of the notice to be furnished by the Regional Di-rector, after being signed by SEIU's representative, willbe returned to the Regional Director for disposition byhim.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.C. The Respondent, United Electrical, Radio and Ma-chineWorkers of America, its officers, agents, and repre-sentatives, shall1.Cease and desist from(a)Acting as the exclusive collective-bargaining repre-sentative of the production and maintenance employeesof the Employer,unlessand until UE shall have demon-strated its exclusive majority status pursuant to a Board-conducted election among those employees.(b)Giving effect to all tentative agreements reachedbetween it and the Employer on and after June 6, 1980.(c)Entering into a written collective-bargaining agree-ment on behalf of the Employer's production and main-tenance employees.(d) In any like or related manner restraining or coerc-ing employees in the exercise of the rights guaranteedthem by Section 7 of the Act.2.Take the following affirmative action necessary ef-fectuate the policies of the Act.(a) Refrain from holding,itself out as the exclusive col-lective-bargaining representative of the Employer's pro-duction and maintenance employees pursuant to the June6, 1980 poll.(b) Post at its offices and meeting places copies of theattached notice marked "Appendix C:"25 Copies of thenotice, on forms' provided 'by the Regional Director forRegion 4, after being signed by the Respondent's author-ized representative of UE, shall be posted by the Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaceswhere notices to its members are customarily24 See fn. 23 above.25 See fn.23 above.49posted.Reasonablesteps shall be taken by UE to ensurethat the notices are not altered, defaced, or covered byanyother material.(c)Mail to the Regional Director for Region 4 signedcopies of "Appendix C" for posting by the Employer atitsPhiladelphia, Pennsylvania facility, as provided above.Copies of the notice, to be furnished by said RegionalDirector, after being signed by UE's representative, willbe returned to the Regional Director for disposition byhim.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.APPENDIX ANOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARI)An Agency of theUnited States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities. ,WE WILL NOT unlawfullyassistorsupport ServiceEmployeesInternationalUnion, Local 252, United Elec-trical,Radio and Machine Workers of America, or anyother labor organization, or otherwise interfere with therepresentation of any of you or in your selection of acollective-bargainingrepresentative of your own choos-ing.WE WILL NOTrecognizeService EmployeesInterna-tionalUnion, Local 252; United Electrical, Radio andMachine Workers of America, or any other labor organi-zation,for purpose of collective bargaining for our pro-duction and maintenance employeesunlessand until anyof those labororganizationsshall be certified by the Na-tionalLaborRelationsBoard after having shown it, orthey, represent, an exclusive majority of our productionand maintenanceemployees through an election conduct-ed by the National Labor Relations Board.WE WILL NOT give effect to our December 7, 1979collective-bargaining agreementwith Service Employees,International Union, Local 252, or enter intoor enforceany extension,renewal, modification, or supplement to it,or any other superseding collective-bargaining agreementwith that Union; WE ARE NOT required however, to varythose wages, hours, seniority, or other substantive termsof employment established under the December 7, 1979agreement.You are freeto assertany rights you mayhave under that agreement. 50DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT discriminate against you by requiringyou to join any labor organization unless you are lawful-ly required to doso as acondition of employment as au=thorized in Section 8(a)(3) of the National Labor Rela-tions,Act, as amended.'WE WILL NOT conduct any poll among you that is notin accordance with the standards and safeguards estab-lished by the National Labor Relations Board.WE WILL NOT give any effect to the results of theJune 6, 1980 poll made among our production and main-tenance employees.WE WILL NOT in any other manner interfere with, re-strain,or coerce you in the free exercise of any of therights described at the top of this notice.WE WILL, jointly and severally, with Service Employ-ees InternationalUnion, Local 252, reimburse any ofyou, with interest, for 'moneys you paid, if any, or haddeducted from your earnings for initiation fees, dues, as-sessments,or other obligations of membership in thatUnion under the December 7, 1979 collective-bargainingagreement.WE WILL give no effect to any tentative or writtencollective-bargainingagreementwe have made withUnited Electrical, Radio and Machine Workers of Amer-ica on behalf of our production and maintenance employ-ees;nor will we enter inot any written collective-bar-gaining agreement,or enter into or enforce any exten-sion, or renewal, modification, or supplement to such anagreement with United Electrical, Radio and MachineWorkers of America,unlessand until that Union shall becertified by the National Labor Relations Baord afterhaving shown it is your exclusive majority collective-bargaining representative through an election conductedby the National Labor Relations Board; however, WEARE NOT required to vary those wages, hours, seniority,or other substantive terms of employment establishedunder any agreement we may have made with UnitedElectrical,Radio and Machine Workers of America onand after June 6, 1980.SMS AUTOMOTIVE PRODUCTS, INC.APPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.The National Labor Relations Act gives you, as em-ployees, certain rights, including the rights:Section 7of the Actgives employees theserights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engagein anyof these protect-ed concerted activities.WE WILL NOT perform, enforce, or give effect to ourDecember 7, 1979 collective-bargaining agreement withSMS Automotive Products, Inc., covering its productionand maintenance employees, or enter into or enforce anyextension, renewal, modification, or supplement to it, orany superseding collective-bargaining agreementwiththat employer, unless and until we shall have been certi-fied by the National Labor Relations Board after havingshown that we represent a majority of those' employeesthrough an election conducted by the National LaborRelations Board among the production and maintenanceemployees of SMS Automotive Products, Inc.WE WILL NOTact asthe exclusive collective-bargain-ing representative of the production and maintenanceemployees of SMS Automotive Products, Inc. unless anduntilwe have been certified by the National Labor Rela-tions Board as such representative.WE WILL NOT cause or attempt to cause SMS Auto-motive Products, Inc. to discriminate against any of youby entering into, maintaining or enforcing any agreementbetween us and that employer which requires you to joinour Union, unless that agreement is authorized by andconforms with Section 8(a)(3) of the National Labor Re-lations Act.WE WILL NOT in any like or related manner restrain orcoerce any of you in the free exercise of any of therights described at the top of thisnotice.WE WILL jointly and severally with SMS AutomotiveProducts, Inc. reimburse any of you with interest, for allmoneys, if any, you paid or were deducted from yourearnings under the terms, of our December 7, 1979 col-lective-bargainingagreementwithSMS AutomotiveProducts, Inc., for initiation fees, dues, assessments, orother obligations of membership in our Union.LOCAL252, SERVICE EMPLOYEES INTER-NATIONAL UNIONAPPENDIX CNOTICE To EMPLOYEESAND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities. S.M.S. AUTOMOTIVE PRODUCTSWE WILL NOT act as the exclusive collective-bargain-ing representative of the production and maintenanceemployees of SMS Automotive Products,Inc. unless anduntil our Union has been certified as such by the Nation-al Labor Relations Board.WE WILL NOT declare we are, or hold ourselves out tobe, the exclusive collective-bargaining representative ofthe production and maintenance employees of SMSAutomotive Products,Inc. as a result of the June 6, 1980poll held among you.WE WILL NOT perform,enforce, or give effect to anytentative agreements we made with SMS Automotive51Products,Inc., on and after June 6,1980, on behalf ofthat employer's production and maintenance employees;nor will we enter into any such written agreement unlessand until we have been certified as your exclusive collec-tive-bargaining representative by the National Labor Re-lations Board.WE WILL NOT in any like or related manner restrain orcoerce any of you in the free exercise of any of therights described at the top of this notice.UNITED ELECTRICAL,RADIO AND MA-CHINE WORKERS OF AMERICA